This is the second appeal in this case, and the decree from which this appeal was taken conformed to the opinion of the court. 207 Ala. 297, 92 So. 848, 25 A.L.R. 381. This appeal, therefore, involves the soundness of said opinion, and is in the nature of a second application for rehearing. The former appeal was carefully considered by the section of the court then sitting on the original hearing and upon rehearing and has been duly considered by the other section, before whom the second appeal was argued, and while we are not unmindful of section 5965 of the Code, providing that the former opinion must not be regarded as conclusive, we think that the same is sound and adhere thereto. The decree of the circuit court is affirmed. Affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.